Citation Nr: 0302887	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back/pelvic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958.

In a December 1961 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (the RO) initially 
denied the veteran's claim of entitlement to service 
connection for the veteran's low back complaints, which he 
then characterized as a "twisted pelvis."  The veteran was 
notified of that decision; he did not appeal.

The veteran again submitted claims for the residuals of an 
in-service back injury, which he described as pain in the low 
back and pelvis.  In May 1964, July 1965, August 1975 and 
April 1987 decisions the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran was notified of those decisions; 
he did not appeal.

In May 2001 the veteran again submitted a claim for service 
connection for a low back disorder.  In an October 2001 
rating decision the RO determined that new and material 
evidence had been submitted and reopened the claim for 
service connection.  In considering the substantive merits of 
the claim, the RO again denied entitlement to service 
connection for a low back disorder/twisted pelvis.  The 
veteran has perfected an appeal of the RO's October 2001 
decision.

Regardless of whether the RO found that new and material 
evidence has been submitted, the Board of Veterans' Appeals 
(Board) has no jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
the Board's own finding that new and material evidence has 
been submitted.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) [the 
Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.] Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  The proper issue on appeal is, 
therefore, whether new and material evidence has been 
submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
a low back/pelvic disorder in an unappealed April 1987 
decision.

2.  The evidence submitted subsequent to the April 1987 RO 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a low 
back/pelvic disorder that is related to an in-service disease 
or injury, and it must be considered in order to fairly 
decide the merits of his claim.


CONCLUSION OF LAW

The April 1987 rating decision in which the RO denied 
entitlement to service connection for a low back/pelvic 
disorder is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. 
§§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1003 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In essence, he contends that his 
current low back disorder had its onset during service.

As noted by the Board in the Introduction above, as an 
initial matter the Board must determine whether the veteran's 
previously denied claim may be reopened.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.

A review of the documents in the claims file reveals that the 
veteran has not been notified of the evidence required to 
reopen his claim for service connection for a low back/pelvic 
disorder.  As will be shown below, however, the Board has 
found that new and material evidence has been submitted.  
Failure to provide that notice to the veteran prior to this 
decision, therefore, is not prejudicial to him.  In a notice 
to be issued concurrently with the Board's decision, the 
Board will notify the veteran of the evidence required to 
establish service connection for the claimed disorder and the 
relative responsibilities of the veteran and VA in obtaining 
that evidence.  After giving the veteran the opportunity to 
respond to that notice, the Board will then consider the 
substantive merits of the veteran's claim.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002). Pursuant to 38 U.S.C.A. § 5108 (West 1991), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2002)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated prior to August 2001, 
his claim will be adjudicated by applying the law previously 
in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As described by the Board in the Introduction, the veteran's 
claim of entitlement to service connection for a low 
back/pelvic disorder was finally denied by the RO on several 
occasions, most recently in April 1987.  In determining 
whether new and material evidence has been submitted, only 
evidence presented since the last final denial on any basis, 
in this case the April 1987 RO decision,  will be evaluated 
in the context of the entire record.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence considered by the RO in denying service 
connection for a low back/ pelvic disorder in April 1987 
consisted of the following:  the veteran's service medical 
records, which were negative for an in-service back injury; 
an April 1961 report from D.E.C., D.C., showing that the 
veteran complained of back pain in January 1960; the 
veteran's statements regarding an in-service back injury, 
with continuing back pain since then; affidavits from 
multiple individuals in which they attested that he had no 
back problems prior to service, that he injured his back in 
service, and that he complained of back pain following 
separation from service; the report of an April 1964 VA 
examination, showing no objective evidence of a back or 
pelvic disorder; and a February 1965 medical report from 
J.R.H., M.D., reflecting a diagnosis of sacroiliac arthritis 
following a sacroiliac sprain.  None of the evidence 
submitted prior to April 1987 was probative of a nexus 
between the veteran's then-current low back complaints and an 
in-service disease or injury.
The existence of such nexus evidence is crucial.  It is well 
established that "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In conjunction with the veteran's current claim, he submitted 
an April 2001 report from R.L.H., D.C., indicating that his 
current back condition was secondary to an in-service back 
injury.  The opinion of the veteran's chiropractor regarding 
a nexus between the current back disorder and a claimed in-
service back injury is new, in that the evidence previously 
of record did not include any opinion regarding a 
relationship to service.  The opinion is also material, 
because it bears directly and substantially on the issue 
being considered, that being whether the veteran's current 
back disorder is etiologically related to an alleged in-
service disease or injury.  The Board finds, therefore, that 
new and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back/pelvic 
disorder is reopened.

The Bord is of course aware that after a VA medical 
examination in August 2001, the examiner provided the opinion 
that the currently diagnosed back disorder, recurrent lumbar 
muscle strain, was not related to an in-service injury.  
However, at this stage of its inquiry the Board is not called 
upon to weigh the evidence.  In addition, the veteran's 
contentions concerning the in-service injury are presumed to 
be true up to the point at which the claim is reopened.  See 
Justus, supra.  After this point, the presumption does not 
apply, and the Board itself must determine the credibility 
and probative value of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein 
[holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence]. 

As noted above, the Board will be undertaking additional 
development prior to considering the substantive merits of 
the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back/pelvic 
disorder is reopened.  To that extent only, the appeal is 
allowed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

